 

Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is dated as of November 6,
2020 and is made by and among Southside Bancshares, Inc., a Texas corporation
(the “Company”), and the several purchasers of the Subordinated Notes (as
defined below) identified on the signature pages to the Purchase Agreement (as
defined below) (collectively, the “Purchasers”).

 

This Agreement is made pursuant to the Subordinated Note Purchase Agreement
dated November 6, 2020 by and among the Company and each of the Purchasers (the
“Purchase Agreement”), which provides for the sale by the Company to the
Purchasers of $100,000,000 aggregate principal amount of the Company’s 3.875%
Fixed-to-Floating Rate Subordinated Notes due 2030, which were issued on
November 6, 2020 (the “Subordinated Notes”). In order to induce each of the
Purchasers to enter into the Purchase Agreement and in satisfaction of a
condition to the Purchasers’ obligations thereunder, the Company has agreed to
provide to the Purchasers and their respective direct and indirect transferees
and assigns the registration rights set forth in this Agreement. The execution
and delivery of this Agreement is a condition to the closing under the Purchase
Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1.           Definitions. As used in this Agreement, the following capitalized
defined terms shall have the following meanings:

 

“1933 Act” shall mean the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.

 

“Additional Interest” shall have the meaning set forth in Section 2(e) hereof.

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

“Business Day” shall mean any day other than a Saturday, Sunday or United States
federal holiday or a day on which banking institutions in the State of Texas are
authorized or obligated to be closed.

 

“Closing Date” shall mean the date of this Agreement.

 

“Company” shall have the meaning set forth in the preamble to this Agreement and
also includes the Company’s successors.

 

“Depositary” shall mean The Depository Trust Company, or any other depositary
appointed by the Company, including any agent thereof; provided, however, that
any such depositary must at all times have an address in the Borough of
Manhattan, the City of New York.

 

“Event Date” shall have the meaning set forth in Section 2(e).

 

“Exchange Offer” shall mean the exchange offer by the Company of Exchange
Securities for Registrable Securities pursuant to Section 2(a) hereof.

 



 

 

 

“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) covering the Registrable Securities, and all amendments and supplements to
such registration statement, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated or deemed to be
incorporated by reference therein.

 

“Exchange Securities” shall mean the 3.875% Fixed-to-Floating Rate Subordinated
Notes due 2030 issued by the Company under the Indenture containing terms
substantially identical to the Subordinated Notes (except that (i) interest
thereon shall accrue from the last date to which interest has been paid or duly
provided for on the Subordinated Notes or, if no such interest has been paid or
duly provided for, from the Interest Accrual Date, (ii) provisions relating to
an increase in the stated rate of interest thereon upon the occurrence of a
Registration Default shall be eliminated, (iii) the transfer restrictions and
legends relating to restrictions on ownership and transfer thereof as a result
of the issuance of the Subordinated Notes without registration under the 1933
Act shall be eliminated, (iv) the minimum denominations thereof shall be
$100,000 and integral multiples of $1,000 in excess thereof, and (v) all of the
Exchange Securities will be represented by one or more global Exchange
Securities in book-entry form unless exchanged for Exchange Securities in
definitive certificated form under the circumstances provided in the Indenture)
to be offered to Holders (as defined below) of Registrable Securities in
exchange for Registrable Securities pursuant to the Exchange Offer.

 

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

 

“Holders” shall mean (i) the Purchasers, for so long as they own any Registrable
Securities, and each of their respective successors, assigns and direct and
indirect transferees who become registered owners of Registrable Securities
under the Indenture and (ii) each Participating Broker-Dealer that holds
Exchange Securities for so long as such Participating Broker-Dealer is required
to deliver a prospectus meeting the requirements of the 1933 Act in connection
with any resale of such Exchange Securities.

 

“Indenture” shall mean the indenture, dated as of November 6, 2020 by and
between the Company and UMB Bank National Association, as trustee, as the same
may be amended or supplemented from time to time in accordance with the terms
thereof.

 

“Interest Accrual Date” means November 6, 2020.

 

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of Registrable Securities outstanding, excluding Exchange
Securities referred to in clause (ii) of the definition of “Holders” above;
provided that whenever the consent or approval of Holders of a specified
percentage of Registrable Securities or Exchange Securities is required
hereunder, Registrable Securities and Exchange Securities held by the Company or
any of its affiliates (as such term is defined in Rule 405 under the 1933 Act)
shall be disregarded in determining whether such consent or approval was given
by the Holders of such required percentage.

 

“Notifying Broker-Dealer” shall have the meaning set forth in Section 3(f).

 

“Participating Broker-Dealer” shall have the meaning set forth in Section 3(f).

 

“Person” shall mean an individual, partnership, joint venture, limited liability
company, corporation, trust or unincorporated organization, or a government or
agency or political subdivision thereof.

 



2

 

 

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to a prospectus, including post-effective amendments,
and in each case including all material incorporated or deemed to be
incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble to this
Agreement.

 

“Purchasers” shall have the meaning set forth in the preamble to this Agreement.

 

“Registrable Securities” shall mean the Subordinated Notes; provided, however,
that any Subordinated Notes shall cease to be Registrable Securities when (i) a
Registration Statement with respect to such Subordinated Notes shall have been
declared or become effective under the 1933 Act and such Subordinated Notes
shall have been exchanged or disposed of pursuant to such Registration
Statement, (ii) such Subordinated Notes shall have been sold to the public
pursuant to Rule 144 (or any similar provision then in force, but not Rule 144A)
under the 1933 Act, or are eligible to be resold pursuant to Rule 144 without
regard to the public information requirements thereunder, (iii) such
Subordinated Notes shall have ceased to be outstanding, (iv) such Subordinated
Notes were eligible for exchange under an Exchange Offer Registration Statement
that was declared effective under the 1933 Act but were not exchanged at the
election of the Holder during the period the Exchange Offer was open, or
(v) such Subordinated Notes have been exchanged for Exchange Securities which
have been registered pursuant to the Exchange Offer Registration Statement upon
consummation of the Exchange Offer unless, in the case of any Exchange
Securities referred to in this clause (v), such Exchange Securities are held by
Participating Broker-Dealers or otherwise are not freely tradable by such
Participating Broker-Dealers without any limitations or restrictions under the
1933 Act (in which case such Exchange Securities will be deemed to be
Registrable Securities until such time as such Exchange Securities are sold to a
purchaser in whose hands such Exchange Securities are freely tradeable without
any limitations or restrictions under the 1933 Act).

 

“Registration Default” shall have the meaning set forth in Section 2(e).

 

“Registration Expenses” shall mean any and all reasonable expenses incident to
performance of or compliance by the Company with this Agreement, including
without limitation: (i) all SEC, stock exchange or FINRA registration and filing
fees, (ii) all fees and expenses incurred in connection with compliance with
state or other securities or blue sky laws and compliance with the rules of
FINRA (including reasonable fees and disbursements of one counsel for any
Holders in connection with qualification of any of the Exchange Securities or
Registrable Securities under state or other securities or blue sky laws and any
filing with and review by FINRA), (iii) all expenses of any Persons in
preparing, printing and distributing any Registration Statement, any Prospectus,
any amendments or supplements thereto, securities sales agreements, certificates
representing the Subordinated Notes or Exchange Securities and other documents
relating to the performance of and compliance with this Agreement, (iv) all
rating agency fees, (v) all fees and expenses incurred in connection with the
listing, if any, of any of the Subordinated Notes or Exchange Securities on any
securities exchange or exchanges or on any quotation system, (vi) all fees and
disbursements relating to the qualification of the Indenture under applicable
securities laws, (vii) the fees and disbursements of counsel for the Company and
the fees and expenses of independent public accountants for the Company or for
any other Person, business or assets whose financial statements are included in
any Registration Statement or Prospectus, including the expenses of any special
audits or “cold comfort” letters required by or incident to such performance and
compliance, and (viii) the fees and expenses of the Trustee, any registrar, any
Depositary, any paying agent, any escrow agent or any custodian, in each case
including fees and disbursements of their respective counsel. For the avoidance
of doubt, Registration Expenses shall not include any underwriting discounts and
commissions, brokerage commissions and transfer taxes, if any, relating to the
sale or disposition of Registrable Securities by a Holder.

 



3

 

 

“Registration Statement” shall mean any registration statement of the Company
relating to any offering of the Exchange Securities or Registrable Securities
pursuant to the provisions of this Agreement (including, without limitation, any
Exchange Offer Registration Statement and any Shelf Registration Statement), and
all amendments and supplements to any such Registration Statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated or deemed to be
incorporated by reference therein.

 

“SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.

 

“Shelf Registration” shall mean a registration effected pursuant to
Section 2(b) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2(b) of this Agreement which
covers all of the Registrable Securities, as the case may be, on an appropriate
form under Rule 415 under the 1933 Act, or any similar rule that may be adopted
by the SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated or deemed
to be incorporated by reference therein.

 

“Subordinated Notes” shall have the meaning set forth in the preamble to this
Agreement.

 

“Subsidiary” shall mean a corporation, a partnership, business or statutory
trust or a limited liability company, a majority of the outstanding voting
equity securities or a majority of the voting membership or partnership
interests, as the case may be, of which is owned or controlled, directly or
indirectly, by the Company or by one or more other Subsidiaries of the Company.

 

“TIA” shall mean the Trust Indenture Act of 1939, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.

 

“Trustee” shall mean the trustee with respect to the Subordinated Notes and the
Exchange Securities under the Indenture.

 

For purposes of this Agreement, (i) all references in this Agreement to any
Registration Statement, preliminary prospectus or Prospectus or any amendment or
supplement to any of the foregoing shall be deemed to include the copy filed
with the SEC pursuant to its Electronic Data Gathering, Analysis and Retrieval
system; (ii) all references in this Agreement to financial statements and
schedules and other information which is “contained,” “included” or “stated” in
any Registration Statement, preliminary prospectus or Prospectus (or other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is incorporated
or deemed to be incorporated by reference in such Registration Statement,
preliminary prospectus or Prospectus, as the case may be; (iii) all references
in this Agreement to amendments or supplements to any Registration Statement,
preliminary prospectus or Prospectus shall be deemed to mean and include the
filing of any document under the 1934 Act which is incorporated or deemed to be
incorporated by reference in such Registration Statement, preliminary prospectus
or Prospectus, as the case may be; (iv) all references in this Agreement to
Rule 144, Rule 144A, Rule 405 or Rule 415 under the 1933 Act, and all references
to any sections or subsections thereof or terms defined therein, shall in each
case include any successor provisions thereto; and (v) all references in this
Agreement to days (but not to Business Days) shall mean calendar days.

 



4

 

 

2.Registration Under the 1933 Act.

 

(a)          Exchange Offer Registration. The Company shall (A) use its
commercially reasonable efforts to file with the SEC on or prior to the 65th day
after the Closing Date an Exchange Offer Registration Statement covering the
offer by the Company to the Holders to exchange all of the Registrable
Securities for a like aggregate principal amount of Exchange Securities, (B) use
its commercially reasonable efforts to cause such Exchange Offer Registration
Statement to be declared effective or become effective by the SEC no later than
the 120th day after the Closing Date, (C) use its commercially reasonable
efforts to cause such Registration Statement to remain effective until the
closing of the Exchange Offer and (D) use its commercially reasonable efforts to
consummate the Exchange Offer no later than 45 days after the effective date of
the Exchange Offer Registration Statement. Upon the effectiveness of the
Exchange Offer Registration Statement, the Company shall promptly commence the
Exchange Offer, it being the objective of such Exchange Offer to enable each
Holder eligible and electing to exchange Registrable Securities for Exchange
Securities (assuming that such Holder is not an affiliate of the Company within
the meaning of Rule 405 under the 1933 Act, acquires the Exchange Securities in
the ordinary course of such Holder’s business and has no arrangements or
understandings with any Person to participate in the Exchange Offer for the
purpose of distributing such Exchange Securities) to trade such Exchange
Securities from and after their receipt without any limitations or restrictions
under the 1933 Act or under the securities or blue sky laws of the states of the
United States.

 

In connection with the Exchange Offer, the Company shall:

 

(i)            promptly mail or otherwise transmit, in compliance with the
applicable procedures of the Depositary for such Registrable Securities, to each
Holder a copy of the Prospectus forming part of the Exchange Offer Registration
Statement, together with an appropriate letter of transmittal and related
documents;

 

(ii)          keep the Exchange Offer open for not less than 20 Business Days
(or longer if required by applicable law) after the date notice thereof is
mailed to the Holders and, during the Exchange Offer, offer to all Holders who
are legally eligible to participate in the Exchange Offer the opportunity to
exchange their Registrable Securities for Exchange Securities;

 

(iii)         use the services of a Depositary with an address in the Borough of
Manhattan, City of New York for the Exchange Offer;

 

(iv)         permit Holders to withdraw tendered Registrable Securities at any
time prior to the close of business, Eastern time, on the last Business Day on
which the Exchange Offer shall remain open, by sending to the Company and at the
address specified in the Prospectus or the related letter of transmittal or
related documents a facsimile transmission or letter setting forth the name of
such Holder, the principal amount of Registrable Securities delivered for
exchange, and a statement that such Holder is withdrawing its election to have
such Subordinated Notes exchanged, and otherwise complying with the applicable
procedures of the Depositary;

 

(v)          notify each Holder that any Registrable Security not tendered will
remain outstanding and continue to accrue interest, but will not retain any
rights under this Agreement (except in the case of Participating Broker-Dealers
as provided herein); and

 

(vi)         otherwise comply in all material respects with all applicable laws
relating to the Exchange Offer.

 



5

 

 

The Exchange Securities shall be issued under the Indenture, which shall be
qualified under the TIA. The Indenture shall provide that the Exchange
Securities and the Subordinated Notes shall vote and consent together on all
matters as a single class (as to which any such Exchange Securities and
Subordinated Notes may vote or consent) and shall constitute a single series of
debt securities issued under the Indenture.

 

As soon as reasonably practicable after the closing of the Exchange Offer, the
Company shall:

 

(vii)        accept for exchange all Registrable Securities duly tendered and
not validly withdrawn pursuant to the Exchange Offer in accordance with the
terms of the Exchange Offer Registration Statement and the letter of transmittal
that is an exhibit thereto;

 

(viii)      deliver, or cause to be delivered, to the Trustee for cancellation
all Registrable Securities so accepted for exchange by the Company; and

 

(ix)         cause the Trustee promptly to authenticate and deliver Exchange
Securities to each Holder of Registrable Securities so accepted for exchange
equal in principal amount to the principal amount of the Registrable Securities
of such Holder so accepted for exchange.

 

For the avoidance of doubt, notwithstanding any provision herein purporting to
require physical mailing, delivery or acceptance of any document or instrument,
the Company may conduct the Exchange Offer exclusively through the automated
tender offer program of the Depositary, provided that this provision shall apply
only to Registrable Securities held in the form of beneficial interests in a
global note deposited with (or held by a custodian for) The Depository Trust
Company.

 

Interest on each Exchange Security will accrue from the last date on which
interest was paid or duly provided for on the Subordinated Notes surrendered in
exchange therefor or, if no interest has been paid or duly provided for on such
Subordinated Notes, from the Interest Accrual Date. The Exchange Offer shall not
be subject to any conditions, other than (i) that the Exchange Offer, or the
making of any exchange by a Holder, does not violate any applicable law or any
applicable interpretation of the staff of the SEC, (ii) that no action or
proceeding shall have been instituted or threatened in any court or by or before
any governmental agency with respect to the Exchange Offer which, in the
Company’s judgment, would reasonably be expected to impair the ability of the
Company to proceed with the Exchange Offer, and (iii) that the Holders tender
the Registrable Securities to the Company in accordance with the Exchange Offer.
Each Holder of Registrable Securities (other than Participating Broker-Dealers)
who wishes to exchange such Registrable Securities for Exchange Securities in
the Exchange Offer will be required to represent that (i) it is not an affiliate
(as defined in Rule 405 under the 1933 Act) of the Company, (ii) any Exchange
Securities to be received by it will be acquired in the ordinary course of
business, (iii) it has no arrangement with any Person to participate in the
distribution (within the meaning of the 1933 Act) of the Exchange Securities,
and (iv) it is not acting on behalf of any Person who could not truthfully make
the statements set forth in clauses (i), (ii) and (iii) immediately above, and
shall be required to make such other representations as may be reasonably
necessary under applicable SEC rules, regulations or interpretations to render
the use of Form S-4 or another appropriate form under the 1933 Act available.

 

(b)          Shelf Registration. (i) If, because of any change in law or
applicable interpretations thereof by the staff of the SEC, the Company is not
permitted to effect the Exchange Offer as contemplated by Section 2(a) hereof,
or (ii) if for any other reason (A) the Exchange Offer Registration Statement is
not declared effective within 120 days following the Closing Date or (B) the
Exchange Offer is not consummated within 45 days after effectiveness of the
Exchange Offer Registration Statement (provided that if the Exchange Offer
Registration Statement shall be declared effective after such 120-day period or
if the Exchange Offer shall be consummated after such 45-day period, then the
Company’s obligations under this clause (ii) arising from the failure of the
Exchange Offer Registration Statement to be declared effective within such
120-day period or the failure of the Exchange Offer to be consummated within
such 45-day period, respectively, shall terminate), or (iii) if any Holder is
not eligible to participate in the Exchange Offer or validly elects to
participate in the Exchange Offer but does not receive Exchange Securities that
are freely tradeable without any limitations or restrictions under the 1933 Act,
then the Company shall, at its cost:

 

(A)         use its commercially reasonable efforts to file with the SEC on or
prior to (a) the 180th day after the Closing Date or (b) the 60th day after any
such filing obligation arises, whichever is later, a Shelf Registration
Statement relating to the offer and sale of the Registrable Securities by the
Holders from time to time in accordance with the methods of distribution elected
by the Majority Holders of such Registrable Securities and set forth in such
Shelf Registration Statement;

 

(B)          use its commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the SEC as promptly as
practicable, but in no event later than (a) the 225th day after the Closing Date
or (b) the 105th day after an obligation to file with the SEC a Shelf
Registration Statement arises, whichever is later. In the event that the Company
is required to file a Shelf Registration Statement pursuant to
Section 2(b)(iii) above, the Company shall file and use its commercially
reasonable efforts to have declared effective by the SEC both an Exchange Offer
Registration Statement pursuant to Section 2(a) with respect to all Registrable
Securities and a Shelf Registration Statement (which may be a combined
Registration Statement with the Exchange Offer Registration Statement) with
respect to offers and sales of Registrable Securities held by such Holder
described in Section 2(b)(iii) above;

 

(C)          use its commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective, supplemented and amended as
required, in order to permit the Prospectus forming part thereof to be usable by
Holders for a period of one year after the latest date on which any Subordinated
Notes are originally issued by the Company (subject to extension pursuant to the
last paragraph of Section 3) or, if earlier, when all of the Registrable
Securities covered by such Shelf Registration Statement (i) have been sold
pursuant to the Shelf Registration Statement in accordance with the intended
method of distribution thereunder, or (ii) cease to be Registrable Securities;
and

 

(D)         notwithstanding any other provisions hereof, use its commercially
reasonable efforts to ensure that (i) any Shelf Registration Statement and any
amendment thereto and any Prospectus forming a part thereof and any supplements
thereto comply in all material respects with the 1933 Act, (ii) any Shelf
Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading and (iii) any Prospectus forming part of any Shelf
Registration Statement and any amendment or supplement to such Prospectus does
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
clauses (ii) and (iii) shall not apply to any statement in or omission from a
Shelf Registration Statement or a Prospectus made in reliance upon and
conformity with information relating to any Holder or Participating
Broker-Dealer of Registrable Securities furnished to the Company in writing by
such Holder or Participating Broker-Dealer, respectively, expressly for use in
such Shelf Registration Statement or Prospectus.

 

The Company further agrees, if necessary, to supplement or amend the Shelf
Registration Statement if reasonably requested by the Majority Holders with
respect to information relating to the Holders and otherwise as required by
Section 3(b) below, to use its commercially reasonable efforts to cause any such
amendment to become effective and such Shelf Registration Statement to become
usable as soon as reasonably practicable thereafter and to furnish to the
Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC.

 



6

 

 

(c)           Expenses. The Company shall pay all Registration Expenses in
connection with the registration pursuant to Sections 2(a) and 2(b) and, in the
case of any Shelf Registration Statement, will reimburse the Holders for the
reasonable fees and disbursements of one counsel designated in writing by the
Majority Holders to act as counsel for the Holders of the Registrable Securities
in connection therewith; provided, however, that the Company shall not be
responsible for reimbursement for the fees and disbursements of such counsel in
an aggregate amount in excess of $10,000. Each Holder shall pay all fees and
disbursements of its counsel other than as set forth in the preceding sentence
or in the definition of Registration Expenses and all underwriting discounts and
commissions and transfer taxes, if any, relating to the sale or disposition of
such Holder’s Registrable Securities pursuant to a Shelf Registration Statement.

 

(d)          Effective Registration Statement.

 

(i)           The Company shall be deemed not to have used its commercially
reasonable efforts to cause the Exchange Offer Registration Statement or any
Shelf Registration Statement, as the case may be, to become, or to remain,
effective during the requisite periods set forth herein if the Company
voluntarily takes any action that would reasonably be expected to result in any
such Registration Statement not being declared effective or remaining effective
or result in the Holders of Registrable Securities (including, under the
circumstances contemplated by Section 3(f) hereof, Exchange Securities) covered
thereby not being able to exchange or offer and sell such Registrable Securities
during that period unless (A) such action is required by applicable law or
(B) such action is taken by the Company in good faith and for valid business
reasons (but not including avoidance of the Company’s obligations hereunder),
including, but not limited to, the acquisition or divestiture of assets or a
material corporate transaction or event, or if the Company determines in good
faith that effecting or maintaining the availability of the registration would
materially and adversely affect an offering of securities of the Company or if
the Company is in possession of material non-public information the disclosure
of which would not be in the best interests of the Company, in each case so long
as the Company promptly complies with the notification requirements of
Section 3(k) hereof, if applicable. Nothing in this Section 2(d)(i) shall
prevent the accrual of Additional Interest (as defined below) on any Registrable
Securities or Exchange Securities.

 

(ii)         An Exchange Offer Registration Statement pursuant to
Section 2(a) hereof or a Shelf Registration Statement pursuant to
Section 2(b) hereof shall not be deemed to have become effective unless it has
been declared effective by the SEC or becomes effective in accordance with the
provisions of Section 8(a) of the 1933 Act; provided, however, that if, after
such Registration Statement has been declared effective, the offering of
Registrable Securities pursuant to a Registration Statement is interfered with
by any stop order, injunction or other order or requirement of the SEC or any
other governmental agency or court, such Registration Statement shall be deemed
not to have been effective during the period of such interference until the
offering of Registrable Securities pursuant to such Registration Statement may
legally resume.

 

(iii)         During any 365-day period, the Company may, by notice as described
in Section 3(e), suspend the availability of a Shelf Registration Statement
(and, if the Exchange Offer Registration Statement is being used in connection
with the resale of Exchange Securities by Participating Broker-Dealers as
contemplated by Section 3(f), the Exchange Offer Registration Statement) and the
use of the related Prospectus for up to two periods of up to 60 consecutive days
each (except for the consecutive 60-day period immediately prior to final
maturity of the Subordinated Notes), but no more than an aggregate of 120 days
during any 365-day period, upon (A) the happening of any event or the discovery
of any fact referred to in Section 3(e)(v), or (B) if the Company determines in
good faith that effecting or maintaining the availability of the registration
would materially and adversely affect an offering of securities of the Company
or if the Company is in possession of material non-public information the
disclosure of which would not be in the best interests of the Company, in each
case subject to compliance by the Company with its obligations under the last
paragraph of Section 3 and to the notification requirements of
Section 3(k) hereof, if applicable.

 



7

 

 

(e)          Increase in Interest Rate. In the event that:

 

(i)           the Exchange Offer Registration Statement is not filed with the
SEC on or prior to the 65th day following the Closing Date, or

 

(ii)          the Exchange Offer Registration Statement is not declared
effective by the SEC on or prior to the 120th day following the Closing Date, or

 

(iii)         the Exchange Offer is not consummated on or prior to the 45th day
following the effective date of the Exchange Offer Registration Statement, or

 

(iv)         if required, a Shelf Registration Statement is not filed with the
SEC on or prior to (A) the 180th day following the Closing Date or (B) the 60th
day after the obligation to file with the SEC a Shelf Registration Statement
arises, whichever is later, or

 

(v)          if required, a Shelf Registration Statement is not declared
effective on or prior to (a) the 225th day following the Closing Date or (b) the
105th day after an obligation to file with the SEC a Shelf Registration
Statement arises, whichever is later, or

 

(vi)         a Shelf Registration Statement is declared effective by the SEC but
such Shelf Registration Statement ceases to be effective or such Shelf
Registration Statement or the Prospectus included therein ceases to be usable in
connection with resales of Registrable Securities due to any act or omission of
the Company and (A) the aggregate number of days in any consecutive 365-day
period for which the Shelf Registration Statement or such Prospectus shall not
be effective or usable exceeds 120 days, (B) the Shelf Registration Statement or
such Prospectus shall not be effective or usable for more than two periods
(regardless of duration) in any consecutive 365-day period or (C) the Shelf
Registration Statement or such Prospectus shall not be effective or usable for a
period of more than 90 consecutive days, or

 

(vii)        the Exchange Offer Registration Statement is declared effective by
the SEC but, if the Exchange Offer Registration Statement is being used in
connection with the resale of Exchange Securities as contemplated by
Section 3(f) of this Agreement, the Exchange Offer Registration Statement ceases
to be effective or the Exchange Offer Registration Statement or the Prospectus
included therein ceases to be usable in connection with resales of Exchange
Securities due to any act or omission of the Company during the 180-day period
referred to in Section 3(f)(B) of this Agreement (as such period may be extended
pursuant to the last paragraph of Section 3 of this Agreement) and (A) the
aggregate number of days in any consecutive 365-day period for which the
Exchange Offer Registration Statement or such Prospectus shall not be effective
or usable exceeds 120 days, (B) the Exchange Offer Registration Statement or
such Prospectus shall not be effective or usable for more than two periods
(regardless of duration) in any consecutive 365-day period or (C) the Exchange
Offer Registration Statement or the Prospectus shall not be effective or usable
for a period of more than 90 consecutive days,

 



8

 

 

(each of the events referred to in clauses (i) through (vii) above being
hereinafter called a “Registration Default”), then the per annum interest rate
borne by the Registrable Securities shall be increased (“Additional Interest”)
by one-quarter of one percent (0.25%) per annum immediately following such
65-day period in the case of clause (i) above, immediately following such
120-day period in the case of clause (ii) above, immediately following such
45-day period in the case of clause (iii) above, immediately following any such
180-day period or 60-day period, whichever ends later, in the case of clause
(iv) above, immediately following any such 225-day period or 105-day period, as
applicable, in the case of clause (v) above, immediately following the 120th day
in any consecutive 365-day period, as of the first day of the third period in
any consecutive 365-day period or immediately following the 90th consecutive
day, whichever occurs first, that a Shelf Registration Statement shall not be
effective or a Shelf Registration Statement or the Prospectus included therein
shall not be usable as contemplated by clause (vi) above, or immediately
following the 120th day in any consecutive 365-day period, as of the first day
of the third period in any consecutive 365-day period or immediately following
the 90th consecutive day, whichever occurs first, that the Exchange Offer
Registration Statement shall not be effective or the Exchange Offer Registration
Statement or the Prospectus included therein shall not be usable as contemplated
by clause (vii) above, which rate will be increased by an additional one-quarter
of one percent (0.25%) per annum immediately following each 90-day period that
any Additional Interest continues to accrue under any circumstances; provided,
however, that, if at any time more than one Registration Default has occurred
and is continuing, then, until the next date that there is no Registration
Default, the increase in interest rate provided for by this Section 2(e) shall
apply as if there occurred a single Registration Default that begins on the date
that the earliest such Registration Default occurred and ends on such date that
there is no Registration Default; provided further, that the aggregate increase
in such annual interest rate may in no event exceed one-half of one percent
(0.50%) per annum. Upon the filing of the Exchange Offer Registration Statement
after the 65-day period described in clause (i) above, the effectiveness of the
Exchange Offer Registration Statement after the 120-day period described in
clause (ii) above, the consummation of the Exchange Offer after the 45-day
period described in clause (iii) above, the filing of the Shelf Registration
Statement after the 180-day period or 60-day period, as the case may be,
described in clause (iv) above, the effectiveness of a Shelf Registration
Statement after the 225-day period or 105-day period, as applicable, described
in clause (v) above, the Shelf Registration Statement once again being effective
or the Shelf Registration Statement and the Prospectus included therein becoming
usable in connection with resales of Registrable Securities, as the case may be,
in the case of clause (vi) above, or the Exchange Offer Registration Statement
once again becoming effective or the Exchange Offer Registration Statement and
the Prospectus included therein becoming usable in connection with resales of
Exchange Securities, as the case may be, in the case of clause (vii) thereof,
the interest rate borne by the Registrable Securities from the date of such
filing, effectiveness, consummation or resumption of effectiveness or usability,
as the case may be, shall be reduced to the original interest rate so long as no
other Registration Default shall have occurred and shall be continuing at such
time and the Company is otherwise in compliance with this Section 2(e);
provided, however, that, if after any such reduction in interest rate, one or
more Registration Defaults shall again occur, the interest rate shall again be
increased pursuant to the foregoing provisions (as if it were the original
Registration Default). Notwithstanding anything in this Agreement to the
contrary, the Company will not be obligated to pay any Additional Interest in
the case of a Shelf Registration Statement with respect to any Holder of
Registrable Securities who fails to timely provide all information with respect
to Holder that is reasonably requested by the Company to enable it to timely
comply with its obligations under Section 2(b).

 

The Company shall notify the Trustee within three Business Days after each and
every date on which an event occurs in respect of which Additional Interest is
required to be paid (an “Event Date”). Additional Interest shall be paid by
depositing with the Trustee, in trust, for the benefit of the Holders of
Registrable Securities, on or before the applicable interest payment date,
immediately available funds in sums sufficient to pay the Additional Interest
then due. The Additional Interest due shall be payable on each interest payment
date to the record Holder of Registrable Securities entitled to receive the
interest payment to be paid on such date as set forth in the Indenture. Each
obligation to pay Additional Interest shall be deemed to accrue from and
including the day following the applicable Event Date.

 



9

 

 

Anything herein to the contrary notwithstanding, any Holder who was, at the time
the Exchange Offer was pending and consummated, eligible to exchange, and did
not validly tender, its Subordinated Notes for Exchange Securities in the
Exchange Offer will not be entitled to receive any Additional Interest.

 

(f)           Specific Enforcement. Without limiting the remedies available to
the Holders or any Participating Broker-Dealer, the Company acknowledges that
any failure by the Company to comply with its obligations under Sections
2(a) and 2(b) hereof may result in material irreparable injury to the Holders or
the Participating Broker-Dealers for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injuries precisely and
that, in the event of any such failure, any Holder and any Participating
Broker-Dealer may seek such relief as may be required to specifically enforce
the Company’s obligations under Sections 2(a) and 2(b).

 

3.           Registration Procedures. In connection with the obligations of the
Company with respect to the Registration Statements pursuant to Sections
2(a) and 2(b) hereof, the Company shall:

 

(a)          prepare and file with the SEC a Registration Statement or, if
required, Registration Statements, within the time periods specified in
Section 2, on the appropriate form under the 1933 Act, which form (i) shall be
selected by the Company, (ii) shall, in the case of a Shelf Registration
Statement, be available for the sale of the Registrable Securities by the
selling Holders thereof and (iii) shall comply as to form in all material
respects with the requirements of the applicable form and include or incorporate
by reference all financial statements required by the SEC to be filed therewith
or incorporated by reference therein, and use its commercially reasonable
efforts to cause such Registration Statement to become effective and remain
effective for the applicable period in accordance with Section 2 hereof;

 

(b)          prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary under applicable
law to keep such Registration Statement effective for the applicable period in
accordance with Section 2 hereof; cause each Prospectus to be supplemented by
any required prospectus supplement, and as so supplemented to be filed pursuant
to Rule 424 under the 1933 Act; and comply with the provisions of the 1933 Act
and the 1934 Act with respect to the disposition of all Registrable Securities
covered by each Registration Statement during the applicable period in
accordance with the intended method or methods of distribution by the selling
Holders thereof;

 

(c)          in the case of a Shelf Registration, (i) notify each Holder of
Registrable Securities, at least ten Business Days prior to filing, that a Shelf
Registration Statement with respect to the Registrable Securities is being filed
and advising such Holders that the distribution of Registrable Securities will
be made in accordance with the method elected by the Majority Holders;
(ii) furnish to each Holder of Registrable Securities and counsel for the
Holders, without charge, as many copies of each Prospectus, including each
preliminary Prospectus, and any amendment or supplement thereto and such other
documents as such Holder or counsel may reasonably request, including financial
statements and schedules and, if such Holder or counsel so requests, all
exhibits (including those incorporated by reference) in order to facilitate the
public sale or other disposition of the Registrable Securities; and
(iii) subject to the penultimate paragraph of this Section 3, the Company hereby
consents to the use of the Prospectus, including each preliminary Prospectus, or
any amendment or supplement thereto by each of the Holders of Registrable
Securities in accordance with applicable law in connection with the offering and
sale of the Registrable Securities covered by and in the manner described in any
Prospectus or any amendment or supplement thereto;

 



10

 

 

(d)          use its commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities or “blue sky” laws
of such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request, to cooperate with the Holders
of any Registrable Securities in connection with any filings required to be made
with FINRA, to keep each such registration or qualification effective during the
period such Registration Statement is required to be effective and do any and
all other acts and things which may be reasonably necessary or advisable to
enable such Holder to consummate the disposition in each such jurisdiction of
such Registrable Securities owned by such Holder; provided, however, that the
Company shall not be required to (i) qualify as a foreign corporation or entity
or as a dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d) or (ii) take any action which
would subject it to general service of process or taxation in any such
jurisdiction if it is not then so subject;

 

(e)          in the case of a Shelf Registration, notify each Holder of
Registrable Securities and counsel for such Holders promptly and, if requested
by such Holder or counsel, confirm such advice in writing promptly:

 

(i)           when a Registration Statement has become effective and when any
post-effective amendments and supplements thereto become effective,

 

(ii)          of any request by the SEC or any state securities authority for
post-effective amendments or supplements to a Registration Statement or
Prospectus or for additional information after a Registration Statement has
become effective (other than comments to 1934 Act reports incorporated therein
by reference),

 

(iii)         of the issuance by the SEC or any state securities authority of
any stop order suspending the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose,

 

(iv)         of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose,

 

(v)          of the happening of any event or the discovery of any facts during
the period a Shelf Registration Statement is effective which is contemplated in
Section 2(d)(i) or which makes any statement made in such Shelf Registration
Statement or the related Prospectus untrue in any material respect or which
constitutes an omission to state a material fact in such Shelf Registration
Statement or Prospectus and

 

(vi)         of any determination by the Company that a post-effective amendment
to a Registration Statement would be appropriate. Without limitation to any
other provisions of this Agreement, the Company agrees that this
Section 3(e) shall also be applicable, mutatis mutandis, with respect to the
Exchange Offer Registration Statement and the Prospectus included therein to the
extent that such Prospectus is being used by Participating Broker-Dealers as
contemplated by Section 3(f);

 



11

 

 

(f)            (A)        in the case of an Exchange Offer, (i) include in the
Exchange Offer Registration Statement (1) a “Plan of Distribution” section
covering the use of the Prospectus included in the Exchange Offer Registration
Statement by broker-dealers who have exchanged their Registrable Securities for
Exchange Securities for the resale of such Exchange Securities and (2) a
statement to the effect that any such broker-dealers who wish to use the related
Prospectus in connection with the resale of Exchange Securities acquired as a
result of market-making or other trading activities will be required to notify
the Company to that effect, together with instructions for giving such notice
(which instructions shall include a provision for giving such notice by checking
a box or making another appropriate notation on the related letter of
transmittal) (each such broker-dealer who gives notice to the Company as
aforesaid being hereinafter called a “Notifying Broker-Dealer”), (ii) furnish to
each Notifying Broker-Dealer who desires to participate in the Exchange Offer,
without charge, as many copies of each Prospectus included in the Exchange Offer
Registration Statement, including any preliminary prospectus, and any amendment
or supplement thereto, as such broker-dealer may reasonably request,
(iii) include in the Exchange Offer Registration Statement a statement that any
broker-dealer who holds Registrable Securities acquired for its own account as a
result of market-making activities or other trading activities (a “Participating
Broker-Dealer”), and who receives Exchange Securities for Registrable Securities
pursuant to the Exchange Offer, may be a statutory underwriter and must deliver
a prospectus meeting the requirements of the 1933 Act in connection with any
resale of such Exchange Securities, (iv) subject to the penultimate paragraph of
this Section 3, the Company hereby consents to the use of the Prospectus forming
part of the Exchange Offer Registration Statement or any amendment or supplement
thereto by any Notifying Broker-Dealer in accordance with applicable law in
connection with the sale or transfer of Exchange Securities, and (v) include in
the transmittal letter or similar documentation to be executed by an exchange
offeree in order to participate in the Exchange Offer substantially the
following provision:

 

“If the undersigned is not a broker-dealer, the undersigned represents that it
is not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Registrable Securities, it
represents that the Registrable Securities to be exchanged for Exchange
Securities were acquired by it as a result of market-making activities or other
trading activities and acknowledges that it will deliver a prospectus meeting
the requirements of the 1933 Act in connection with any resale of such Exchange
Securities pursuant to the Exchange Offer; however, by so acknowledging and by
delivering a prospectus, the undersigned will not be deemed to admit that it is
an “underwriter” within the meaning of the 1933 Act;”

 

(B)         to the extent any Notifying Broker-Dealer participates in the
Exchange Offer, (i) the Company shall use its commercially reasonable efforts to
maintain the effectiveness of the Exchange Offer Registration Statement for a
period of 180 days (subject to extension pursuant to the last paragraph of this
Section 3) following the last date on which exchanges are accepted pursuant to
the Exchange Offer, and (ii) the Company will comply, insofar as relates to the
Exchange Offer Registration Statement, the Prospectus included therein and the
offering and sale of Exchange Securities pursuant thereto, with its obligations
under Section 2(b)(D), the last paragraph of Section 2(b), Sections 3(c), 3(d),
3(e), 3(g), 3(i), 3(j), 3(k), 3(o), 3(p), 3(q), 3(r) and 3(s), and the last
three paragraphs of this Section 3 as if all references therein to a Shelf
Registration Statement, the Prospectus included therein and the Holders of
Registrable Securities referred, mutatis mutandis, to the Exchange Offer
Registration Statement, the Prospectus included therein and the applicable
Notifying Broker-Dealers and, for purposes of this Section 3(f), all references
in any such paragraphs or sections to the “Majority Holders” shall be deemed to
mean, solely insofar as relates to this Section 3(f), the Notifying
Broker-Dealers who are the Holders of the majority in aggregate principal amount
of the Exchange Securities which are Registrable Securities; and

 

(C)         the Company shall not be required to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement as would
otherwise be contemplated by Sections 3(b) or 3(k) hereof, or take any other
action as a result of this Section 3(f), for a period exceeding 180 days
(subject to extension pursuant to the last paragraph of this Section 3) after
the last date on which exchanges are accepted pursuant to the Exchange Offer and
Notifying Broker-Dealers shall not be authorized by the Company to, and shall
not, deliver such Prospectus after such period in connection with resales
contemplated by this Section 3;

 



12

 

 

(g)          in the case of a Shelf Registration, furnish counsel for the
Holders of Registrable Securities copies of any request by the SEC or any state
securities authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information (other than comments to 1934 Act
reports incorporated therein by reference);

 

(h)          use its commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of a Registration Statement as soon as
practicable and provide prompt notice to each Holder of the withdrawal of any
such order;

 

(i)           in the case of a Shelf Registration, upon request furnish to each
Holder of Registrable Securities, without charge, at least one conformed copy of
each Registration Statement and any post-effective amendments thereto (without
documents incorporated or deemed to be incorporated therein by reference or
exhibits thereto, unless requested);

 

(j)           in the case of a Shelf Registration, cooperate with the selling
Holders of Registrable Securities to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends; and cause such Registrable Securities to be in
such denominations (consistent with the provisions of the Indenture) and in a
form eligible for deposit with the Depositary and registered in such names as
the selling Holders may reasonably request in writing at least two Business Days
prior to the closing of any sale of Registrable Securities;

 

(k)          in the case of a Shelf Registration, upon the occurrence of any
event or the discovery of any facts as contemplated by Section 3(e)(v) hereof,
use its commercially reasonable efforts to prepare a supplement or
post-effective amendment to a Registration Statement and/or the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities, such Prospectus will not
contain at the time of such delivery any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
Company agrees to notify as promptly as practicable after the occurrence of such
event each Holder to suspend use of the Prospectus as promptly as practicable
after the occurrence of such an event, and each Holder hereby agrees to suspend
use of the Prospectus until the Company has amended or supplemented the
Prospectus to correct such misstatement or omission. At such time as such public
disclosure is otherwise made or the Company determines that such disclosure is
not necessary, in each case to correct any misstatement of a material fact or to
include any omitted material fact, the Company agrees promptly to notify each
Holder of such determination and to furnish each Holder such number of copies of
the Prospectus, as amended or supplemented, as such Holder may reasonably
request;

 

(l)          obtain CUSIP and ISIN numbers for all Exchange Securities or
Registrable Securities, as the case may be, not later than the effective date of
a Registration Statement, and provide the Trustee with printed or word-processed
certificates for the Exchange Securities or Registrable Securities, as the case
may be, in a form eligible for deposit with the Depositary;

 

(m)          (i) cause the Indenture to be qualified under the TIA in connection
with the registration of the Exchange Securities or Registrable Securities, as
the case may be, (ii) cooperate with the Trustee and the Holders to effect such
changes, if any, to the Indenture as may be required for the Indenture to be so
qualified in accordance with the terms of the TIA and (iii) execute, and use its
commercially reasonable efforts to cause the Trustee to execute, all documents
as may be required to effect such changes, if any, and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner;

 



13

 

 

(n)          in the case of a Shelf Registration, upon request, make available
for inspection, at reasonable times and in a reasonable manner, by
representatives of the Holders of the Registrable Securities participating in
any disposition pursuant to a Shelf Registration Statement and one counsel or
accountant retained by such Holders (with such inspection to occur at such time
as mutually agreed between the Company and such Persons), all financial
statements and other records, documents and properties of the Company reasonably
requested by any such Persons, and cause the respective officers, directors,
employees, and any other agents of the Company to supply all information
reasonably requested by any such Persons in connection with a Shelf Registration
Statement; provided, that any such Persons shall be required to execute a
customary confidentiality agreement;

 

(o)          in the case of a Shelf Registration, a reasonable time prior to
filing any Shelf Registration Statement, any Prospectus forming a part thereof,
any amendment to such Shelf Registration Statement or amendment or supplement to
such Prospectus, provide copies of such document to the Holders of Registrable
Securities and to counsel for any such Holders, and make such changes in any
such document prior to the filing thereof as the Holders of Registrable
Securities, or any of their counsel may reasonably request, and cause the
representatives of the Company to be available for discussion of such documents,
at reasonable times and in reasonable manner, as shall be reasonably requested
by the Holders of Registrable Securities and the Company shall not at any time
make any filing of any such document of which such Holders or their counsel
shall not have previously been advised and furnished a copy or to which such
Holders or their counsel shall reasonably object within a reasonable time
period;

 

(p)          in the case of a Shelf Registration, use its commercially
reasonable efforts to cause all Registrable Securities to be listed on any
securities exchange on which similar debt securities issued by the Company are
then listed if requested by the Majority Holders;

 

(q)          in the case of a Shelf Registration, use its commercially
reasonable efforts to cause the Registrable Securities to be rated by the same
rating agency that initially rated the Subordinated Notes, if so requested by
the Majority Holders of Registrable Securities, unless the Registrable
Securities are already so rated;

 

(r)          otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the SEC and, with respect to each
Registration Statement and each post-effective amendment, if any, thereto and
each filing by the Company of an Annual Report on Form 10-K, make available to
its security holders, as soon as reasonably practicable, an earnings statement
covering at least twelve months which shall satisfy the provisions of
Section 11(a) of the 1933 Act and Rule 158 thereunder; and

 

(s)          cooperate and assist in any filings required to be made with FINRA.

 

In the case of a Shelf Registration Statement, the Company may (as a condition
to such Holder’s participation in the Shelf Registration) require each Holder of
Registrable Securities to furnish to the Company such information regarding such
Holder and the proposed distribution by such Holder of such Registrable
Securities as the Company may from time to time reasonably request in writing
and require such Holder to agree in writing to be bound by all provisions of
this Agreement applicable to such Holder.

 



14

 

 

In the case of a Shelf Registration Statement, each Holder agrees and, in the
event that any Participating Broker-Dealer is using the Prospectus included in
the Exchange Offer Registration Statement in connection with the sale of
Exchange Securities pursuant to Section 3(f), each such Participating
Broker-Dealer agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts of the kind described in
Sections 3(e)(ii), 3(e)(iii) or 3(e)(iv) through 3(e)(vi) hereof, such Holder or
Participating Broker-Dealer, as the case may be, will forthwith discontinue
disposition of Registrable Securities pursuant to a Registration Statement until
receipt by such Holder or Participating Broker-Dealer, as the case may be, of
(i) the copies of the supplemented or amended Prospectus contemplated by
Section 3(k) hereof or (ii) written notice from the Company that the Shelf
Registration Statement or the Exchange Offer Registration Statement,
respectively, are once again effective or that no supplement or amendment is
required. If so directed by the Company, such Holder or Participating
Broker-Dealer, as the case may be, will deliver to the Company (at the Company’s
expense) all copies in its possession, other than permanent file copies then in
its possession, of the Prospectus covering such Registrable Securities current
at the time of receipt of such notice. Nothing in this paragraph shall prevent
the accrual of Additional Interest on any Registrable Securities.

 

If the Company shall give any such notice to suspend the disposition of
Registrable Securities pursuant to the immediately preceding paragraph, the
Company shall be deemed to have used its commercially reasonable efforts to keep
the Shelf Registration Statement or, in the case of Section 3(f), the Exchange
Offer Registration Statement, as the case may be, effective during such period
of suspension; provided that (i) such period of suspension shall not exceed the
time periods provided in Section 2(d)(iii) hereof and (ii) the Company shall use
its commercially reasonable efforts to file and have declared effective (if an
amendment) as soon as practicable thereafter an amendment or supplement to the
Shelf Registration Statement or the Exchange Offer Registration Statement or
both, as the case may be, or the Prospectus included therein and shall extend
the period during which the Shelf Registration Statement or the Exchange Offer
Registration Statement or both, as the case may be, shall be maintained
effective pursuant to this Agreement (and, if applicable, the period during
which Participating Broker-Dealers may use the Prospectus included in the
Exchange Offer Registration Statement pursuant to Section 3(f) hereof) by the
number of days during the period from and including the date of the giving of
such notice to and including the earlier of the date when the Holders or
Participating Broker-Dealers, respectively, shall have received copies of the
supplemented or amended Prospectus necessary to resume such dispositions and the
effective date of written notice from the Company to the Holders or
Participating Broker-Dealers, respectively, that the Shelf Registration
Statement or the Exchange Offer Registration Statement, respectively, are once
again effective or that no supplement or amendment is required.

 

4.Indemnification and Contribution.

 

(a)         The Company agrees to indemnify and hold harmless each Holder, each
Participating Broker-Dealer and each Person, if any, who controls any Holder or
Participating Broker-Dealer within the meaning of either Section 15 of the 1933
Act or Section 20 of the 1934 Act, as follows:

 

(i)           against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement (or any
amendment thereto) pursuant to which Exchange Securities or Registrable
Securities were registered under the 1933 Act, including all documents
incorporated therein by reference, or any omission or alleged omission therefrom
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact contained in any preliminary
prospectus or Prospectus (or any amendment or supplement thereto) or any
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

 

(ii)          against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission described in subparagraph (i) above; provided that any
such settlement is effected with the prior written consent of the Company; and

 



15

 

 

(iii)         against any and all expense whatsoever, as incurred (including,
subject to Section 4(c) below, the fees and disbursements of counsel chosen by
any indemnified party), reasonably incurred in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission described in subparagraph (i) above, to the extent that
any such expense is not paid under subparagraph (i) or (ii) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by any
Holder or Participating Broker-Dealer with respect to such Holder or
Participating Broker-Dealer, as the case may be, expressly for use in the
Registration Statement (or any amendment thereto) or the Prospectus (or any
amendment or supplement thereto).

 

(b)          Each Holder, severally but not jointly, agrees to indemnify and
hold harmless the Company, each director of the Company, each officer of the
Company who signed the Registration Statement, each Participating Broker-Dealer
and each other selling Holder and each Person, if any, who controls the Company,
any Participating Broker-Dealer or any other selling Holder within the meaning
of Section 15 of the 1933 Act or Section 20 of the 1934 Act against any and all
loss, liability, claim, damage and expense described in the indemnity contained
in Section 4(a) hereof, as incurred, but only with respect to untrue statements
or omissions, or alleged untrue statements or omissions, made in the Shelf
Registration Statement (or any amendment thereto) or any Prospectus included
therein (or any amendment or supplement thereto) in reliance upon and in
conformity with written information with respect to such Holder furnished to the
Company by such Holder expressly for use in the Shelf Registration Statement (or
any amendment thereto) or such Prospectus (or any amendment or supplement
thereto); provided, however, that no such Holder shall be liable for any claims
hereunder in excess of the amount of net proceeds received by such Holder from
the sale of Registrable Securities pursuant to such Shelf Registration
Statement.

 



16

 

 

(c)          Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action commenced against it in
respect of which indemnity may be sought hereunder, but failure so to notify an
indemnifying party shall not relieve such indemnifying party from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
in any event shall not relieve it from any liability which it may have otherwise
than on account of this indemnity agreement. Counsel to the respective
indemnified parties shall be selected as follows: (i) counsel to the Company,
its directors, each of its officers who signed the Registration Statement and
all Persons, if any, who control the Company within the meaning of Section 15 of
the 1933 Act or Section 20 of the 1934 Act shall be selected by the Company;
(ii) counsel to the Holders (other than Participating Broker-Dealers) and all
Persons, if any, who control any Holders (other than any Participating
Broker-Dealers) within the meaning of Section 15 of the 1933 Act or Section 20
of the 1934 Act shall be selected by the Holders who held or hold, as the case
may be, a majority in aggregate principal amount of the Registrable Securities
held by all such Holders; and (iii) counsel to the Participating Broker-Dealers
and all Persons, if any, who control any such Participating Broker-Dealer within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall be
selected by the Participating Broker-Dealers who held or hold, as the case may
be, a majority in aggregate principal amount of the Exchange Securities referred
to in Section 3(f) hereof held by all such Participating Broker-Dealers. In no
event shall the indemnifying party or parties be liable for (A) the fees and
expenses of more than one counsel separate from the indemnifying parties’ own
counsel for the Company and all other Persons referred to in clause (i) of this
Section 4(c), (B) the fees and expenses of more than one counsel separate from
the indemnifying parties’ own counsel for all Holders (other than Participating
Broker-Dealers) and all other Persons referred to in clause (ii) of this
Section 4(c), and (C) the fees and expenses of more than one counsel separate
from the indemnifying parties’ own counsel for all Participating Broker-Dealers
and all other Persons referred to in clause (iii) of this Section 4(c), in each
case in connection with any one action or separate but similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances. The indemnifying party shall be entitled to participate therein
and, to the extent that it shall elect, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. After notice from the indemnifying party to
such indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under this
Section 4(c) for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation unless (A) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel, approved by the indemnifying party) or (B) the indemnifying
party shall not have employed counsel reasonably satisfactory to the indemnified
party within a reasonable time after notice of commencement of the action, in
each of which cases the fees and expenses of counsel shall be at the expense of
the indemnifying party. No indemnifying party shall, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of any judgment with respect to any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever in respect of which indemnification or contribution could be
sought under this Section 4 (whether or not the indemnified parties are actual
or potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

 



17

 

 

(d)          If the indemnification provided for in this Section 4 is for any
reason unavailable to or insufficient to hold harmless an indemnified party in
respect of any losses, liabilities, claims, damages or expenses referred to
therein, then each indemnifying party shall contribute to the aggregate amount
of such losses, liabilities, claims, damages and expenses incurred by such
indemnified party, as incurred, in such proportion as is appropriate to reflect
the relative fault of the indemnifying party or parties on the one hand and of
the indemnified party or parties on the other hand in connection with the
statements or omissions that resulted in such losses, liabilities, claims,
damages or expenses, as well as any other relevant equitable considerations. The
relative fault of such indemnifying party or parties on the one hand and the
indemnified party or parties on the other hand shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by such indemnifying party or parties or such
indemnified party or parties, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

 

(e)         The Company and the Holders agree that it would not be just or
equitable if contribution pursuant to this Section 4 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 4(d) above. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 4 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 4, other than in the case of
intentional misrepresentation or omission of a material fact, no Holder or
Participating Broker-Dealer shall be required to contribute any amount in excess
of the amount by which the total price at which Registrable Securities sold by
it were offered exceeds the amount of any damages that such Holder or
Participating Broker-Dealer has otherwise been required to pay by reason of any
such untrue or alleged untrue statement or omission or alleged omission.

 

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 4, each Person, if any, who controls a Holder or
Participating Broker-Dealer within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as such
Holder or Participating Broker-Dealer, as the case may be, and each director of
the Company, each officer of the Company who signed the Registration Statement
and each Person, if any, who controls the Company within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act shall have the same
rights to contribution as the Company.

 

The respective obligations of the Holders and Participating Broker-Dealers to
contribute pursuant to this Section 4 are several in proportion to the principal
amount of Subordinated Notes purchased by them and not joint.

 

The indemnity and contribution provisions contained in this Section 4 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder or
Participating Broker-Dealer or any Person controlling any Holder or
Participating Broker-Dealer, or by or on behalf of the Company, its officers or
directors or any Person controlling the Company, (iii) acceptance of any of the
Exchange Securities and (iv) any sale of Registrable Securities or Exchange
Securities pursuant to a Shelf Registration Statement.

 

5.Miscellaneous.

 

(a)          Rule 144 and Rule 144A. For so long as the Company is subject to
the reporting requirements of Section 13 or 15 of the 1934 Act, the Company
covenants that it will file all reports required to be filed by it under
Section 13(a) or 15(d) of the 1934 Act and the rules and regulations adopted by
the SEC thereunder, and that if it ceases to be so required to file such
reports, it will upon the request of any Holder or beneficial owner of
Registrable Securities (i) make publicly available such information (including,
without limitation, the information specified in Rule 144(c)(2) under the 1933
Act) as is necessary to permit sales pursuant to Rule 144 under the 1933 Act,
(ii) deliver or cause to be delivered, promptly following a request by any
Holder or beneficial owner of Registrable Securities or any prospective
purchaser or transferee designated by such Holder or beneficial owner, such
information (including, without limitation, the information specified in
Rule 144A(d)(4) under the 1933 Act) as is necessary to permit sales pursuant to
Rule 144A under the 1933 Act, and (iii) take such further action that is
reasonable under the circumstances, in each case to the extent required from
time to time to enable such Holder to sell its Registrable Securities without
registration under the 1933 Act within the limitation of the exemptions provided
by (x) Rule 144 under the 1933 Act, as such Rule may be amended from time to
time, (y) Rule 144A under the 1933 Act, as such Rule may be amended from time to
time, or (z) any similar rules or regulations hereafter adopted by the SEC. Upon
the request of any Holder or beneficial owner of Registrable Securities, the
Company will deliver to such Holder a written statement as to whether it has
complied with such requirements.

 



18

 

 

(b)          No Inconsistent Agreements. The Company has not entered into nor
will the Company on or after the date of this Agreement enter into any agreement
which is inconsistent with the rights granted to the Holders of Registrable
Securities in this Agreement or otherwise conflicts with the provisions hereof;
provided that the Company will not be precluded from entering into any agreement
after the date hereof which may or does result, directly or indirectly, in the
payment of Additional Interest. The rights granted to the Holders hereunder do
not and will not in any way conflict in any material respects with and are not
and will not be inconsistent in any material respects with the rights granted to
the holders of any of the Company’s other issued and outstanding securities
under any other agreements entered into by the Company or any of its
Subsidiaries.

 

(c)         Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the Company has obtained the written consent of Holders of at
least a majority in aggregate principal amount of the outstanding Registrable
Securities affected by such amendment, modification, supplement, waiver or
departure.

 

(d)          Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, electronic mail, or any courier guaranteeing overnight
delivery (i) if to a Holder or Participating Broker-Dealer at the most current
address set forth on the records of the registrar under the Indenture, and
(ii) if to the Company, initially at the address set forth in the Purchase
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 5(d).

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if sent via electronic mail; and on the next Business Day if
timely delivered to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

 

(e)          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms hereof or of the Purchase Agreement or the Indenture.
If any transferee of any Holder shall acquire Registrable Securities, in any
manner, whether by operation of law or otherwise, such Registrable Securities
shall be held subject to all of the terms of this Agreement, and by taking and
holding such Registrable Securities, such Person shall be conclusively deemed to
have agreed to be bound by and to perform all of the terms and provisions of
this Agreement, including the restrictions on resale set forth in this Agreement
and, if applicable, the Purchase Agreement, and such Person shall be entitled to
receive the benefits hereof.

 

(f)          Third Party Beneficiary. Each Holder and Participating
Broker-Dealer shall be a third party beneficiary of the agreements made
hereunder and shall have the right to enforce such agreements directly to the
extent it deems such enforcement necessary or advisable to protect its rights or
the rights of other Holders hereunder. Each Holder, by its acquisition of
Subordinated Notes, shall be deemed to have agreed to the provisions of
Section 5(b) hereof.

 



19

 

 

(g)          Counterparts; Electronic Transmission. This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. Any
facsimile or electronically transmitted copies hereof or signature hereon will,
for all purposes, be deemed originals. Unless otherwise provided herein or in
any other related document, the words “execute”, “execution”, “signed”, and
“signature” and words of similar import used in this Agreement shall be deemed
to include electronic signatures and the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature in ink or the use of a paper-based recordkeeping
system, as applicable, to the fullest extent and as provided for in any
applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Uniform Electronic Transactions Act,
and any other similar state laws based on the Uniform Electronic Transactions
Act, provided that, notwithstanding anything herein to the contrary, the Company
is not under any obligation to agree to accept electronic signatures in any form
or in any format unless expressly agreed to by the Company pursuant to
procedures approved by the Company.

 

(h)         Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(i)          Restriction on Resales. If the Company or any of its Subsidiaries
or affiliates (as defined in Rule 144 under the 1933 Act) shall redeem, purchase
or otherwise acquire any Registrable Security or any Exchange Security which is
a “restricted security” within the meaning of Rule 144 under the 1933 Act, the
Company will deliver or cause to be delivered such Registrable Security or
Exchange Security, as the case may be, to the Trustee for cancellation and
neither the Company nor any of its Subsidiaries or affiliates will hold or
resell such Registrable Security or Exchange Security or issue any new
Registrable Security or Exchange Security to replace the same.

 

(j)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(k)          Entire Agreement; Severability. This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect hereto. In the
event that any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

 

[SIGNATURE PAGES FOLLOW]

 



20

 



 

IN WITNESS WHEREOF, the Company has caused this Registration Rights Agreement to
be executed by its duly authorized representative as of the date first above
written.

 

  COMPANY:       SOUTHSIDE BANCSHARES, INC.       By:       Name: Julie N.
Shamburger     Title: Chief Financial Officer

 





 



 

IN WITNESS WHEREOF, the undersigned Purchaser has caused this Registration
Rights Agreement to be executed by its duly authorized representative as of the
date first above written.

 

 

PURCHASER: 

      By:       Name:       Title:  

 





 